80883: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26732: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80883


Short Caption:GOLDEN BOY PROMOTIONS, INC. VS. POUND FOR POUND PROMOTIONS, INC.Court:Supreme Court


Related Case(s):73554, 82251


Lower Court Case(s):Clark Co. - Eighth Judicial District - A739536Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/02/2020 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/16/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantGolden Boy Promotions, Inc.Ricardo Cestero
							(Greenberg Glusker Fields Claman & Machtinger)
						Maximiliano D. Couvillier, III
							(Kennedy & Couvillier, PLLC)
						Todd E. Kennedy
							(Kennedy & Couvillier, PLLC)
						James R. Molen
							(Greenberg Glusker Fields Claman & Machtinger)
						


RespondentPound for Pound Promotions, Inc.Carleton R. Burch
							(Anderson McPharlin & Conners LLP/Las Vegas)
						Marc T. Little
							(GriggsLittleAPC)
						Janiece S. Marshall
							(Anderson McPharlin & Conners LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/31/2020Filing FeeFiling Fee due for Appeal. (SC)


03/31/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-12312




03/31/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-12314




03/31/2020Filing FeeE-Payment $250.00 from Todd E. Kennedy. (SC)


03/31/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-12332




04/02/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)20-12589




04/21/2020Docketing StatementFiled Docketing Statement Civil Appeals PART 1. (SC)20-15116




04/28/2020Docketing StatementFiled Respondent Pound for Pound Promotions, Inc.'s Response to Appellants' Docketing Statement Civil Appeal. (SC).20-16070




04/28/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Respondent Pound for Pound Promotions, Inc.'s Response to Appellants' Docketing Statement Civil Appeal). (SC).20-16121




04/29/2020Notice/IncomingFiled Pound for Pound Promotions, Inc.'s Certificate of Mailing. (SC)20-16206




05/06/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued to June 1, 2020. (SC)20-17170




06/02/2020Settlement Program ReportFiled ECAR/Other. Premediation conference is continued. Per Settlement Judge, it is too early for ECAR and he requests until July 10, 2020 to file. (SC)20-20799




07/08/2020Settlement Program ReportFiled ECAR/Other. Premediation conference is continued because this case has had ongoing delays in district court with no discovery yet taken.  It is still too early to determine if a settlement conference might lead to a resolution.  SJ will see what the status is in the coming weeks, at least into August. (SC)20-25163




08/05/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued.  The Settlement Judge is aware that the final report is due September 29, 2020, however there is still no indication that this case (which is in early stages in district court) is ready for a settlement conference.  Counsel is requested to update SJ if such situation sufficiently changes. (SC)20-28814




08/20/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).20-30688




08/24/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)20-30977




09/04/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/16/19.  To Court Reporter: Peggy Isom. (SC)20-32758




11/20/2020BriefFiled Appellant's Opening Brief (REJECTED PER TELEPHONE CONVERSATION WITH TODD E. KENNEDY). (SC)


11/20/2020AppendixFiled Appellant's Appendix Vol. 3, Part 2 (REJECTED PER TELEPHONE CONVERSATION WITH TODD E. KENNEDY). (SC)


11/20/2020AppendixFiled Appellant's Appendix Vol. 5, Part 1. (REJECTED PER TELEPHONE CONVERSATION WITH TODD E. KENNEDY). (SC)


11/20/2020BriefFiled Appellant's Opening Brief. (SC)20-42531




11/20/2020AppendixFiled Appellant's Appendix Vol. 1, Part 1. (SC)20-42533




11/20/2020AppendixFiled Appellant's Appendix Vol. 2, Part 1. (SC)20-42534




11/20/2020AppendixFiled Appellant's Appendix Vol. 3, Part 1. (SC)20-42536




11/20/2020AppendixFiled Appellant's Appendix Vol. 4, Part 1. (SC)20-42544




11/20/2020AppendixFiled Appellant's Appendix Vol 5, Part 1. (SC)20-42537




11/20/2020AppendixFiled Appellant's Appendix Vol. 6. (SC)20-42538




12/01/2020MotionFiled Appellant's Motion for Stay Pending Appeal of Order Denying Motion to Compel Arbitration. Emergency Motion Under NRAP 27(e). (SC)20-43415




12/01/2020Notice/IncomingFiled Appellant's Declaration of James Molen and Exhibits in Support of Motion for Stay Pending Appeal of Order Denying Motion to Compel Arbitration Part 1. (SC)20-43420




12/03/2020Order/ProceduralFiled Order Directing Expedited Response. Appellant has filed an emergency motion for stay of the district court proceedings pending appeal.  Having reviewed the motion, it appears that an expedited response would assist this court in its resolution.  Respondent shall have until 4 p.m. on Monday, December 7, 2020, to file and serve any response. (SC)20-43910




12/07/2020AppendixFiled Respondent's Appendix Volume 1. (SC)20-44398




12/07/2020AppendixFiled Respondent's Appendix Volume 2. (SC)20-44400




12/07/2020AppendixFiled Respondent's Appendix Volume 3. (SC)20-44402




12/07/2020AppendixFiled Respondent's Appendix Volume 4. (SC)20-44403




12/07/2020MotionFiled Respondent Pound for Pound Promotion, Inc.'s Opposition to Motion for Stay Pending Appeal of Order Denying Motion to Compel Arbitration. (SC)20-44425




12/10/2020MotionFiled Appellant's Reply in Support of Motion for Stay Pending Appeal of Order Denying Motion to Compel Arbitration. (SC)20-44934




12/18/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: January 4, 2021. (SC)20-45851




12/23/2020Order/ProceduralFiled Order Denying Stay. (SC)20-46441




01/04/2021BriefFiled Respondent's Brief. (SC)21-00121




02/03/2021BriefFiled Appellant's Reply Brief. (SC)21-03321




02/03/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


06/16/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-17360




09/15/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." SNP21 - RP/LS/AS (SC)21-26732




09/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's petition for rehearing due: October 18, 2021. (SC)21-27989




10/26/2021RemittiturIssued Remittitur.  (SC)21-30880




10/26/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 28, 2021. (SC)21-30880





Combined Case View